Citation Nr: 0948328	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) with Barrett's 
esophagus, duodenitis, and hiatal hernia, status post 
laparoscopic Nissen fundoplication.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wound, left knee, involving Muscle Group 
(MG) XI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945 and from February 1947 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Fargo, North 
Dakota.  In that decision the RO recharacterized the 
Veteran's service-connected duodenal ulcer as 
gastroesophageal reflux disease with Barrett's esophagus, 
duodenitis, and hiatal hernia, status post laparoscopic 
Nissen fundoplication, and assigned an increased rating of 30 
percent, effective in January 1996.  Also in that decision 
the RO denied a rating in excess of 10 percent for service-
connected gunshot wound, left leg, involving MG XI.  The 
Veteran disagrees with both of the assigned ratings.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal 
disability is not shown to be productive of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptoms productive of severe impairment of 
health.

2.  The Veteran's residuals of gunshot wound, left knee, are 
manifested by no more than moderate muscle impairment with 
flexion to 135 degrees and extension to 0 degrees, without 
objective findings of instability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation greater than 
30 percent for GERD with Barrett's esophagus, duodenitis, and 
hiatal hernia, status post laparoscopic Nissen 
fundoplication, have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 &. Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (2009).

2.  The criteria for assignment of an evaluation greater than 
10 percent for residuals of gunshot wound, left knee, 
involving MG XI, have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 &. Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261; 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the RO furnished VCAA notice to the appellant 
regarding the issues on appeal in February 2007 which was 
prior to the May 2007 rating decision on appeal.  Therefore, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2007 letter as well as in a May 2008 
letter, the RO informed the appellant of the evidence needed 
to substantiate his claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In this case, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since he was notified of the disability rating and effective 
date elements in the February 2007 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA 
medical records.  In addition, the appellant was afforded a 
VA examination in March 2007.  With respect to this 
examination, it is based on a thorough examination of the 
appellant, the appellant's medical history and complaints, 
and objective findings.  His claims file was reviewed in 
conjunction with the examination.  In short, the Board finds 
that the examination report is adequate for rating purposes 
and a new examination is not required.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  In addition, the Veteran was given the opportunity 
to request a Board hearing, but he informed VA in January 
2008 that he did not desire such a hearing.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

General Rating Provisions

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is an important 
factor to be considered.  38 C.F.R. § 4.59.

An evaluation of the same disability impairment under another 
diagnostic code is pyramiding, which is to be avoided.  See 
38 C.F.R. § 4.14 (2009).

Left Knee Disability

Facts

The Veteran's service treatment records show that he suffered 
a penetrating wound, laterally, to his left leg in July 1944 
due to enemy shellfire.  The wound was debrided and the 
foreign body was removed.  The wound was assessed as being 
moderately severe with no motor or sensory loss.  According 
to these records the Veteran was initially admitted to the 
38th Evacuation Hospital and was shortly thereafter 
transferred to the 12th General Hospital.  He was discharged 
in September 1944.  A number of examination reports on file, 
including the Veteran's March 1972 retirement examination 
report, note that the Veteran had a one inch scar on the 
lateral aspect of the left leg below the knee, "WHNS" (well 
healed, nonsymptomatic).  A radiographic report in May 1972 
shows the Veteran experienced a spontaneous effusion in his 
left knee of two to three days duration.  X-rays taken to 
rule out arthritis revealed a normal examination.  

During a December 1972 VA examination, the Veteran reported 
achiness in his left leg at night, but he denied pain.  
Findings revealed a 1 centimeter round scar over the left 
lateral surface of the left lower leg just below the knee 
joint.  The scar was well healed, nontender, and nonadherent.  
There was full range of motion of the left leg, and left leg 
strength was good and equal to that of the right.  An x-ray 
revealed negative findings of the left knee and upper two-
thirds of the tibia and fibula.  The Veteran was diagnosed as 
having residuals of a fragment wound.  

In a December 1972 rating decision, the RO granted service 
connection for gunshot wound, left leg, Muscle Group XI, and 
assigned a 10 percent rating.  This rating was made effective 
from April 1946 until the Veteran reentered active duty in 
February 1947, and again from August 1972.  

A VA primary care clinic record in November 1998 includes the 
Veteran's report of occasional pain in his knees.  He was 
assessed as having probable minor osteoarthritis involving 
both knees.  

A September 2002 VA outpatient record shows that the Veteran 
was being seen after falling 8-10 feet off of a ladder.  He 
reportedly landed on his left leg and complained of pain and 
swelling in this leg.  Muscular pain and soreness was noted 
over both legs.  There was no pain elicited with 
weightbearing or ambulation and range of motion to all joints 
was full.  The Veteran was assessed as having status post 
fall without obvious fracture of the left leg.  Muscular 
soreness and bruising were noted as well as superficial 
abrasions over the shins bilaterally.  

At a primary care clinic visit in December 2005, the Veteran 
reported active joint pain in his legs, but said he was not 
interested in any medication changes or additions, asserting 
that "it's not that bad".  VA outpatient clinic findings in 
October 2006 were negative as far as the Veteran's 
extremities.  

In January 2007, the Veteran filed a claim for an increased 
rating for his service-connected left knee disability.  More 
specifically, the Veteran said that his left leg 
symptomatology increased in severity and hurt all the time.  
He also reported increased difficulty with ambulation.  

A January 2007 VA outpatient primary care attending note 
shows that the Veteran was being seen for a six month 
recheck.  He had no issues to consider at that time, but was 
concerned about a progressive worsening in his ability to do 
things.  He was noted to be 81 years old and realized that 
this was the factor most likely related.  He denied 
musculoskeletal symptoms of pain, stiffness, swelling, or 
redness or joints.  Findings revealed some mild joint pains, 
but no swelling or loss of motion.  A subsequent VA 
outpatient primary care attending note in January 2007 
reflects the Veteran's complaints of left knee pain.  The 
physician noted that the knee seemed "ok" on exam.  X-rays 
were ordered.  The Veteran was assessed as having knee pain 
of questionable etiology, to include the possibility of 
referred pain.  

Left knee x-rays performed in March 2007 revealed impressions 
of no joint effusion and no focal periosteal reaction or 
radiopaque foreign body.  However, degenerative changes were 
seen and principally centered upon the patellofemoral and 
medial joint compartments.  

During a VA examination in March 2007, the Veteran reported 
not having problems with the leg until the past year.  He 
said the left lateral leg got cold when sitting even though 
the ambient temperature was warm.  He also reported a 
pressure sensation behind the left knee when on his knees.  
He further reported two episodes of the knee giving out on 
him since December and of having poor balance.  He added that 
he had stiffness in both knees when getting up after sitting.  
He was noted to not have knee pain, swelling, heat, redness 
or locking.  He said he took Naprosyn for knee pain.  He 
denied flare-ups of knee pain and did not use corrective 
devices.  This condition was noted to not interfere with 
activities of daily living.  On examination there was a two 
centimeter scar on the lateral aspect of the lower leg two 
centimeters below the knee joint.  There was no effusion, 
redness, heat, guarding or ankylosis of the knee.  His gait 
and heel walking were normal, but he had decreased balance on 
tandem walking.  There was no genu valgum, varum, or 
recurvatum and the patella was normally positioned.  There 
was a small Baker's cyst behind the left knee.  There was no 
tenderness over the lateral femoral condyle, medial 
collateral ligament, or lateral collateral ligament, and 
there was no visual tenderness or swelling of the 
prepatellar, infrapatellar or pes anserinus bursae.  The 
Veteran had no median plica and the patellar apprehension 
test was negative.  The Veteran had good quadriceps strength.  
Valgus and verus stress testing at 0 degrees was negative.  
Clarke patellofemoral compression test, anterior drawer test, 
Lachman, and McMurray tests were all negative.  Range of 
motion findings revealed zero degree extension and 135 
degrees flexion.  Deluca was negative.  Muscle strength 
testing in the lower extremities revealed good strength to 
flexion and extension of the knee and good foot inversion, 
eversion, dorsiflexion and plantar flexion.  Big toe 
dorsiflexion was good.  The Veteran had a faint posterior 
tibial pulse and a good dorsalis pedis pulse in the left 
foot.  The examiner gave an impression of Baker cyst of the 
left knee.  

In April 2007, the Veteran attended a neurological consult 
with a primary complaint of low back pain.  He reported to 
the neurosurgeon past problems with a "cold feeling" in his 
left lateral calf.  He also report that his left knee had 
given out on him without real warning.  He denied any 
paresthesias in either leg or other episodes of weakness.  
Findings revealed no areas of any sensory abnormality or loss 
from the 7th thoracic through the sacral dermatomes.  
Vibratory sense at the ankles was within normal limits 
bilaterally.  Muscle strength testing in the lower 
extremities was also within normal limits.  There was normal 
muscle bulk, tone and strength.  Deep tendon reflexes showed 
generalized hyporeflexia at approximately a 1-2/5 at the 
quadriceps, internal hamstrings, and Achilles areas 
bilaterally.  His gait was within normal limits.  The Veteran 
was diagnosed as having lumbar spondylosis without any 
neurological findings or symptoms.  

In the Notice of Disagreement dated in May 2008, the 
Veteran's representative asserted that although the Veteran's 
available service treatment records show that there was no 
nerve damage, he has experienced decreased sensation in the 
left leg.  He explained that the Veteran's left leg is cold 
all the time and he asked that the Veteran's inservice 
inpatient records from the 12th General Hospital and 38th 
Evacuation Hospital be obtained in order to determine if 
there actually was nerve damage to the leg in service.  

In September 2008 the RO received additional service 
treatment records.  These records include information from 
the Hospital Admission Card data files created by the Office 
of the Surgeon General Department of the Army showing that 
the Veteran was admitted on July 11, 1944, with a diagnosis 
of penetrating wound to the left with no nerve or artery 
involvement.  These records include entries from the 3rd 
Battalion Aid Stations on July 10, 1944, and entries from the 
38th Evacuation Hospital on July 11, 1944.  These records do 
not show nerve damage to the Veteran's leg.  

Law and Discussion

The service-connected residuals of gunshot wound, left knee, 
involving MG XI, are rated as 10 percent disabling under the 
criteria for evaluating muscle injuries contained in 38 
C.F.R. § 4.73, Diagnostic Code (DC) 5311.  Under Diagnostic 
Code 5311, injury to MG XI, which are the posterior and 
lateral crural muscles, and muscles of the calf: (1) triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris, which involve propulsion, plantar flexion of foot 
(1); stabilization of the arch (2, 3); flexion of toes (4, 
5); and flexion of knee (6), a 10 percent rating is warranted 
for moderate muscle impairment.  The criterion for the next 
higher rating, 20 percent, is warranted for moderately severe 
muscle impairment.  A 30 percent rating, which is the highest 
rating available under this diagnostic code, is warranted for 
severe muscle impairment.  

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high-
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more Muscle 
Groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to Muscle Groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Other applicable Diagnostic Codes are Diagnostic Codes 5257, 
5260 and 5261.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability.  The criteria for a 20 percent rating are 
moderate recurrent subluxation or lateral instability.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated noncompensable or zero percent; flexion 
limited to 45 degrees is rated 10 percent; and flexion 
limited to 30 degrees is rated 20 percent.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable or zero percent.  Extension limited 
to 10 degrees is 10 percent disabling.

The VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Upon consideration of the relevant evidence of record in this 
case, which primarily consists of the Veteran's statements, 
various VA outpatient records reflecting the Veteran's 
complaints of left knee pain, and a March 2007 VA examination 
report, the Board finds that no more than a moderate 
disability to Muscle Group XI is shown.  In this regard, 
objective findings in March 2007 regarding indications on 
palpitation did not show loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Moreover, tests of strength and endurance 
compared with sound side did not demonstrate positive 
evidence of impairment.  Rather, the March 2007 VA examiner 
noted that on testing the Veteran had good muscle strength in 
the lower extremities and good quadriceps strength.  
Moreover, there is no evidence of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(d).  Also noteworthy is the VA examiner's statement in 
March 2007 that the Veteran's knee disability did not 
interfere with his activities of daily living.  

In short, the currently assigned 10 percent rating most 
approximates the Veteran's level of disability for his 
service-connected left knee disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  Consequently, a higher rating 
under this muscle injury diagnostic code is not warranted for 
any portion of the rating period.

As the muscles involved affect flexion of the knee and as 
flexion of the left knee was to 135 degrees without 
additional limitation due to Deluca factors, a moderately 
severe muscle impairment under Diagnostic Code 5311 is not 
demonstrated.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Under Diagnostic Code 5260, the criteria for the next higher 
rating of 20 percent, requires flexion limited to 30 degrees, 
and as noted above, the Veteran demonstrated near normal 
flexion to 135 degrees at the March 2007 VA examination.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  See also 38 C.F.R. § 
4.71, Plate II.  Other pertinent findings at this examination 
included no evidence of effusion, redness, heat, guarding or 
ankylosis of this knee.  The Veteran had a normal gait and 
heel walking.  Clarke patellofemoral compression test, 
anterior drawer test, Lachman and McMurray tests were all 
negative. 

With respect to the slight 5 degrees loss of flexion that the 
Veteran demonstrated in March 2007, such a loss of flexion is 
compensated for in the 10 percent rating under 38 C.F.R. § 
4.73, Diagnostic Code 5311.  (The Board notes that Muscle 
Group XI is involved in flexion of the knee.  Diagnostic Code 
5311).  Thus, a separate rating for loss of flexion is 
prohibited as pyramiding.  38 C.F.R. § 4.14.

Muscle Group XI is not involved in extension of the knee.  As 
such, the manifestations of the Veteran's muscle injuries do 
not include any limitation of extension of the right knee.  
The evidence of record shows that the Veteran has full 
extension of the left knee, which does not more nearly 
approximate limitation of extension to 10 degrees.  Moreover, 
notwithstanding the VA examiner's finding in March 2007 of 
negative DeLuca testing, any additional functional loss due 
to pain does not warrant a separate rating for limitation of 
extension because pain is already encompassed in the rating 
for limitation of flexion under 38 C.F.R. § 4.73, Diagnostic 
Code 5311, and rating the same manifestation under a 
different Diagnostic Code would be pyramiding, which is not 
permissible under 38 C.F.R. § 4.14.

In addition, the Board notes that degenerative changes were 
found by x-ray in March 2007.  However, notwithstanding 
negative DeLuca testing in March 2007 and the lack of 
objective findings of swelling or muscle spasm, a separate 
rating under 38 C.F.R. § 4.71, DC 5003 for arthritis due to 
painful motion is not warranted since to do so would be 
pyramiding.  See 38 C.F.R. § 4.14.

The Board considered if the Veteran's left knee disability 
could be rated under Diagnostic Code 5257 based on recurrent 
subluxation or lateral instability.  In this regard, the 
Veteran has stated that his left knee gave way on him on two 
occasions. However, on VA examination March 2007, the 
examiner noted no patellar effusion or redness, and stability 
testing, including Clarke patellofemoral compression test, 
anterior drawer test, Lachman and McMurray tests, were all 
negative  Varus and valgus stress tests were also negative at 
0 degrees.  Therefore, absent objective evidence of 
instability, the Veteran is not entitled to a separate rating 
under Diagnostic Code 5257.

The Veteran's representative asserts that the Veteran should 
be rated under the applicable diagnostic codes for nerve 
injuries in light of his reports of experiencing a cold 
feeling in his left leg on occasion.  Accordingly, the 
Veteran's representative requested that the RO obtain 
additional inservice hospital records in order to determine 
if he had nerve damage in service.  In this regard, 
regulations provide that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55.  With this in mind, the 
evidence does not support a higher than 10 percent rating 
were the Veteran to be evaluated under the applicative 
peripheral nerve injury codes.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  To begin with, additional inservice 
hospital records that were obtained pursuant to the Veteran's 
representative's request for such records include information 
from the Office of the Surgeon General, Department of the 
Army, which specifically notes that the Veteran's left leg 
wound injury had no nerve or artery involvement.  Moreover, a 
neurological consult report on file, dated in April 2007, 
reflects the Veteran's complaints of back problems and a cold 
feeling in the left calf, and also reflects a diagnosis of 
lumbar spondylosis without any neurological findings or 
symptoms.  

Thus, in light of the absence of any evidence of nerve 
involvement in service and the absence of neurological 
findings in the postservice medical evidence, the Board does 
not find that rating the Veteran's service-connected left 
knee disability under the peripheral nerve rating codes is 
warranted or that even if considered, would meet the criteria 
for a higher than 10 percent rating, i.e., would meet the 
criteria for a 20 percent rating requiring moderate 
incomplete paralysis of the sciatic nerve.  Id. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Gastrointestinal Disability

Facts

During a December 1972 VA examination, the Veteran reported 
occasional epigastric pain and indigestion when eating spicy 
or fatty foods.  He had no history of hematemesis or tarry 
stools.  There was no epigastric tenderness or masses on 
exam.  A GI series showed some deformity of the duodenal cap, 
otherwise normal.  The Veteran was diagnosed as having 
deformity of duodenal cap.

In a December 1972 rating decision, the RO granted service 
connection for duodenal ulcer and assigned a 10 percent 
rating, effective in August 1972.

On file is a VA discharge summary dated in January 1996 that 
reflects a diagnosis of gastroesophageal reflux with 
Barrett's esophagus, and hiatal hernia, and shows that the 
Veteran underwent a laparoscopic Nissen fundoplication.  His 
history of complaint included epigastric and mid chest pain 
for several years increased by heavy meals and lying down and 
relieved by sitting up and antacid medication.  The Veteran 
denied dysphasia, vomiting, regurgitation, chest infection or 
weight loss.  He was noted to have normal bowel movements, no 
blood in his stools, and no abdominal distention.   

A VA patient assessment record in September 1997 notes that 
the Veteran had an unintentional weight change (greater than 
10% in three months) and had gastrointestinal complaints 
within the past month that severely limited his intake.

A VA primary care clinic record in November 1998 shows that 
the last time the Veteran had been seen was for the Nissen 
fundoplication.  The record further notes that the Veteran 
did not have to take any H2 blockers or proton pump 
inhibitors and his symptoms of reflux had completely 
resolved.  He did report occasional episodes of weakness or 
dizziness of a few moments duration.  He also noted some 
problems with occasional pain in his knees.  He was assessed 
as having ill defined episodes of dizziness and nausea 
relieved by eating food, etiology undetermined, and probably 
minor osteoarthritis involving both knees.  He presented for 
followup visits at the primary care clinic in June 1999 where 
it was again noted that he had been doing very well since the 
Nissen fundoplication procedure without any symptoms and did 
not even need medication for acid control.  He was assessed 
as having history of gastroesophageal reflux disease and 
hiatal hernia, status post fundoplication and history of 
Barrett's esophagus.  

An upper endoscopy (EGD) performed by VA in August 1999 
revealed Barrett's esophagus with z-line at approximately 27 
centimeters from the incisoral orifice, mild gastritis, and 
status post fundoplication.  A VA physician in December 1999 
noted that the EGD results of August 1999 showed no evidence 
of inflammation or erosion about 27 cm from the incisoral 
orifice.  The fundoplication was also noted to be intact.  
Slight erythema was noted in the gastric mucosa.  An EGD 
performed in February 2000 revealed Barrett's esophagus and 
Nissen fundoplication with wrap in place.  A VA physician in 
May 2000 pointed out that there had been no mention of 
dysplasia or metaplasia in the biopsy.  Repeat EGDs were 
performed in February 2001 and February 2002.  Findings in 
February 2002 showed status post Nissen fundoplication, good 
esophageal wrap, and Barrett's esophagus.  A December 2002 
outpatient record notes that the Veteran's gastroesophageal 
reflux disease (GERD) was in good control.  

A March 2004 VA outpatient record notes that the Veteran's 
esophageal reflux was fairly well controlled and not 
problematic.  Barrett's esophagus was also noted.  An EGD 
report in June 2004 contains findings of Barrett's esophagus 
and Nissen fundoplication wrap.  A January 2005 record notes 
that the Veteran's GERD was well managed with omeprazole.  
Barrett's esophagus was also noted.  As far as his Barrett's 
esophagus, the Veteran was noted on a June 2005 VA outpatient 
record to be symptom free on omeprazole and after 
fundoplication procedure.  At a primary care clinic visit in 
December 2005, the Veteran denied nausea, diarrhea, 
constipation, or bloody/red/tarry stools.  EGD results in 
June 2006 showed Barrett's changes, pathology showed 
metaphase.  The Veteran was advised to continue taking 
omeprazole 40 a day.  He also reported at that time that he 
had active joint pain in his legs, but said he was not 
interested in any medication changes or additions stating 
that "it's not that bad".  VA outpatient clinic findings in 
October 2006 were negative as far as the Veteran's 
extremities.  

In January 2007, the Veteran filed a claim for an increased 
rating for his service-connected gastrointestinal disability.  
He remarked that his ulcer condition had increased in 
severity and that medication had been prescribed for this 
disability over the last several years.  

A January 2007 VA outpatient primary care attending note 
shows that the Veteran was being seen for a six month 
recheck.  He had no issues to consider at that time, but was 
concerned about a progressive worsening in his ability to do 
things.  He was noted to be 81 years old and realized that 
this was the factor most likely related.  

During a VA examination in March 2007, the Veteran reported 
very rare episodes of dysphasia.  He reported abdominal 
burning when eating spicy foods, eating chocolate or when 
lying down after eating.  He also said he gets some 
regurgitation if he lies down after eating a meal, 
particularly a large meal.  The Veteran denied symptoms of 
melena, hematemesis, nausea, vomiting, anorexia or weight 
loss.  Findings of the abdomen revealed normal bowel sounds 
and no abdominal tenderness.  There were no palpable masses 
or enlargement of the liver, kidneys or spleen.  An upper GI 
series was of notably poor quality and as such was not 
considered to constitute a thorough evaluation of the gastric 
mucosa by barium contrast study.  In order to complete the 
evaluation, a repeat upper GI series evaluation or upper 
endoscopy was recommended.  Results further revealed that no 
gross ulceration or scarring of the duodenal bulb was 
appreciated.  

Law and Discussion

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2009).

As is explained above, based on the recharacterization of the 
Veteran's gastrointestinal disability in May 2007 from 
duodenal ulcer to gastroesophageal reflux disease with 
Barrett's esophagus, duodenitis and hiatal hernia, status 
post laparoscope Nissen fundoplication, the Veteran's rating 
was increased from 10 to 30 percent, effective in January 
1996 under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Pursuant to Diagnostic Code 7346, a 30 percent evaluation is 
assigned for persistently recurring epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation is assigned 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114.

The VA outpatient records from 1996 to 2007 clearly show that 
the Veteran has unresolved Barrett's esophagus that requires 
yearly monitoring of this condition by way of EGDs.  However, 
in terms of gastrointestinal symptoms, the records show 
minimal gastrointestinal complaints.  In this regard, a 
November 1998 primary care clinic record notes that since the 
January 1996 Nissen fundoplication the Veteran had not had to 
take any H2 blockers or proton pump inhibitors and that his 
symptoms of reflux had completely resolved.  A June 2005 
Primary care attending note similarly states that in terms of 
Barrett's esophagus, the Veteran was symptom free on 
omeprazole and after fundoplication procedure.  Other records 
show that the Veteran's GERD was in "good control" or 
"stable".  

At the March 2007 VA examination the Veteran complained of 
very rare episodes of dysphagia.  He also reported abdominal 
burning when eating spicy foods, chocolate, or when lying 
down after eating.  He further said he gets some 
regurgitation if he lies does after eating a meal, 
particularly a large meal.  These symptoms are presently 
contemplated in the Veteran's current 30 percent rating.  
Such a rating contemplates symptoms that are productive of a 
considerable impairment of health.  Significantly, the 
Veteran denied at the March 2007 VA examination any symptoms 
of melena, hematemesis, nausea, vomiting, anorexia or weight 
loss.  Thus, the evidence does not show that he meets the 
criteria under Code 7346 for a 60 percent rating.  Viewed in 
their totality, the Veteran's pain and epigastric symptoms 
more closely approximate considerable impairment of health 
than severe impairment of health.

Upon reviewing the rating criteria in relation to the 
objective clinical findings, the Board finds that the 
Veteran's disability picture is most consistent with the 
currently assigned 30 percent disability rating for 
considerable impairment of health as opposed to severe 
impairment of health.  Accordingly, a higher rating is not 
warranted. 

For the reasons and bases expressed above, the Board has 
concluded that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 30 percent 
for GERD with Barrett's esophagus, duodenitis, and hiatal 
hernia, status post laparoscopic Nissen fundoplication.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107.  

Extraschedular Consideration

Finally, the Board points out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.

There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology with respect to his 
gastrointestinal disability and left knee gunshot wound 
residuals, and provide for greater evaluations for more 
severe symptoms.  For these reasons, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 30 percent for GERD with 
Barrett's esophagus, duodenitis, and hiatal hernia, status 
post laparoscopic Nissen fundoplication, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of gunshot wound, left knee, involving MG XI, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


